UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-07507 Deutsche Investments VIT Funds (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:9/30/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofSeptember 30, 2014(Unaudited) Deutsche Equity 500 Index VIP (formerly DWS Equity 500 Index VIP) Shares Value ($) Common Stocks 99.6% Consumer Discretionary 11.7% Auto Components 0.4% BorgWarner, Inc. Delphi Automotive PLC Goodyear Tire & Rubber Co. Johnson Controls, Inc. Automobiles 0.6% Ford Motor Co. General Motors Co. Harley-Davidson, Inc. Distributors 0.1% Genuine Parts Co. Diversified Consumer Services 0.1% H&R Block, Inc. Hotels, Restaurants & Leisure 1.6% Carnival Corp. Chipotle Mexican Grill, Inc.* Darden Restaurants, Inc. (a) Marriott International, Inc. "A" McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Household Durables 0.4% D.R. Horton, Inc. Garmin Ltd. (a) Harman International Industries, Inc. Leggett & Platt, Inc. Lennar Corp. "A" Mohawk Industries, Inc.* Newell Rubbermaid, Inc. PulteGroup, Inc. Whirlpool Corp. Internet & Catalog Retail 1.3% Amazon.com, Inc.* Expedia, Inc. Netflix, Inc.* The Priceline Group, Inc.* TripAdvisor, Inc.* (a) Leisure Products 0.1% Hasbro, Inc. Mattel, Inc. Media 3.5% Cablevision Systems Corp. (New York Group) "A" (a) CBS Corp. "B" Comcast Corp. "A" DIRECTV* Discovery Communications, Inc. "A"* Discovery Communications, Inc. "C"* Gannett Co., Inc. Interpublic Group of Companies, Inc. News Corp. "A"* Omnicom Group, Inc. Scripps Networks Interactive, Inc. "A" Time Warner Cable, Inc. Time Warner, Inc. Twenty-First Century Fox, Inc. "A" Viacom, Inc. "B" Walt Disney Co. Multiline Retail 0.7% Dollar General Corp.* Dollar Tree, Inc.* Family Dollar Stores, Inc. Kohl's Corp. Macy's, Inc. Nordstrom, Inc. Target Corp. Specialty Retail 2.1% AutoNation, Inc.* AutoZone, Inc.* Bed Bath & Beyond, Inc.* Best Buy Co., Inc. CarMax, Inc.* GameStop Corp. "A" (a) Home Depot, Inc. L Brands, Inc. Lowe's Companies, Inc. O'Reilly Automotive, Inc.* PetSmart, Inc. Ross Stores, Inc. Staples, Inc. (a) The Gap, Inc. Tiffany & Co. TJX Companies, Inc. Tractor Supply Co. Urban Outfitters, Inc.* Textiles, Apparel & Luxury Goods 0.8% Coach, Inc. Fossil Group, Inc.* Michael Kors Holdings Ltd.* (a) NIKE, Inc. "B" PVH Corp. Ralph Lauren Corp. Under Armour, Inc. "A"* (a) VF Corp. Consumer Staples 9.5% Beverages 2.2% Brown-Forman Corp. "B" Coca-Cola Co. Coca-Cola Enterprises, Inc. Constellation Brands, Inc. "A"* Dr. Pepper Snapple Group, Inc. Molson Coors Brewing Co. "B" Monster Beverage Corp.* PepsiCo, Inc. Food & Staples Retailing 2.2% Costco Wholesale Corp. CVS Health Corp. Kroger Co. Safeway, Inc. Sysco Corp. (a) Wal-Mart Stores, Inc. Walgreen Co. Whole Foods Market, Inc. Food Products 1.6% Archer-Daniels-Midland Co. Campbell Soup Co. (a) ConAgra Foods, Inc. General Mills, Inc. Hormel Foods Corp. Kellogg Co. Keurig Green Mountain, Inc. Kraft Foods Group, Inc. McCormick & Co., Inc. Mead Johnson Nutrition Co. Mondelez International, Inc. "A" The Hershey Co. The JM Smucker Co. Tyson Foods, Inc. "A" Household Products 1.9% Clorox Co. (a) Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. Personal Products 0.1% Avon Products, Inc. Estee Lauder Companies, Inc. "A" Tobacco 1.5% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Energy 9.7% Energy Equipment & Services 1.8% Baker Hughes, Inc. Cameron International Corp.* Diamond Offshore Drilling, Inc. (a) Ensco PLC "A" FMC Technologies, Inc.* Halliburton Co. Helmerich & Payne, Inc. Nabors Industries Ltd. National Oilwell Varco, Inc. Noble Corp. PLC Schlumberger Ltd. Transocean Ltd. (a) Oil, Gas & Consumable Fuels 7.9% Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. Chevron Corp. Cimarex Energy Co. ConocoPhillips CONSOL Energy, Inc. Denbury Resources, Inc. Devon Energy Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Kinder Morgan, Inc. (a) Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Newfield Exploration Co.* Noble Energy, Inc. Occidental Petroleum Corp. ONEOK, Inc. Phillips 66 Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. Southwestern Energy Co.* Spectra Energy Corp. Tesoro Corp. Valero Energy Corp. Williams Companies, Inc. Financials 16.3% Banks 6.0% Bank of America Corp. BB&T Corp. Citigroup, Inc. Comerica, Inc. Fifth Third Bancorp. Huntington Bancshares, Inc. JPMorgan Chase & Co. KeyCorp M&T Bank Corp. (a) PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. U.S. Bancorp. Wells Fargo & Co. Zions Bancorp. Capital Markets 2.3% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. Bank of New York Mellon Corp. BlackRock, Inc. Charles Schwab Corp. E*TRADE Financial Corp.* Franklin Resources, Inc. Invesco Ltd. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. The Goldman Sachs Group, Inc. Consumer Finance 0.9% American Express Co. Capital One Financial Corp. Discover Financial Services Navient Corp. Diversified Financial Services 2.0% Berkshire Hathaway, Inc. "B"* CME Group, Inc. Intercontinental Exchange, Inc. Leucadia National Corp. McGraw Hill Financial, Inc. Moody's Corp. The NASDAQ OMX Group, Inc. Insurance 2.8% ACE Ltd. Aflac, Inc. Allstate Corp. American International Group, Inc. Aon PLC Assurant, Inc. Chubb Corp. Cincinnati Financial Corp. Genworth Financial, Inc. "A"* Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Companies, Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. Prudential Financial, Inc. The Travelers Companies, Inc. Torchmark Corp. Unum Group XL Group PLC Real Estate Investment Trusts 2.2% American Tower Corp. (REIT) Apartment Investment & Management Co. "A" (REIT) AvalonBay Communities, Inc. (REIT) Boston Properties, Inc. (REIT) Crown Castle International Corp. (REIT) Equity Residential (REIT) Essex Property Trust, Inc. (REIT) General Growth Properties, Inc. (REIT) HCP, Inc. (REIT) Health Care REIT, Inc. (REIT) Host Hotels & Resorts, Inc. (REIT) Iron Mountain, Inc. (REIT) Kimco Realty Corp. (REIT) Plum Creek Timber Co., Inc. (REIT) Prologis, Inc. (REIT) Public Storage (REIT) Simon Property Group, Inc. (REIT) The Macerich Co. (REIT) Ventas, Inc. (REIT) Vornado Realty Trust (REIT) Weyerhaeuser Co. (REIT) Real Estate Management & Development 0.0% CBRE Group, Inc. "A"* Thrifts & Mortgage Finance 0.1% Hudson City Bancorp., Inc. People's United Financial, Inc. (a) Health Care 13.8% Biotechnology 2.9% Alexion Pharmaceuticals, Inc.* Amgen, Inc. Biogen Idec, Inc.* Celgene Corp.* Gilead Sciences, Inc.* Regeneron Pharmaceuticals, Inc.* Vertex Pharmaceuticals, Inc.* Health Care Equipment & Supplies 2.0% Abbott Laboratories Baxter International, Inc. Becton, Dickinson & Co. Boston Scientific Corp.* C.R. Bard, Inc. CareFusion Corp.* Covidien PLC DENTSPLY International, Inc. Edwards Lifesciences Corp.* Intuitive Surgical, Inc.* Medtronic, Inc. (a) St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc.* Zimmer Holdings, Inc. Health Care Providers & Services 2.1% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. Cigna Corp. DaVita HealthCare Partners, Inc.* Express Scripts Holding Co.* Humana, Inc. Laboratory Corp. of America Holdings* McKesson Corp. Patterson Companies, Inc. Quest Diagnostics, Inc. (a) Tenet Healthcare Corp.* UnitedHealth Group, Inc. Universal Health Services, Inc. "B" WellPoint, Inc. Health Care Technology 0.1% Cerner Corp.* Life Sciences Tools & Services 0.5% Agilent Technologies, Inc. PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Waters Corp.* Pharmaceuticals 6.2% AbbVie, Inc. Actavis PLC* Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Hospira, Inc.* (a) Johnson & Johnson Mallinckrodt PLC* Merck & Co., Inc. Mylan, Inc.* Perrigo Co. PLC Pfizer, Inc. Zoetis, Inc. Industrials 10.2% Aerospace & Defense 2.6% Boeing Co. General Dynamics Corp. Honeywell International, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Textron, Inc. United Technologies Corp. Air Freight & Logistics 0.7% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc. "B" Airlines 0.3% Delta Air Lines, Inc. Southwest Airlines Co. Building Products 0.1% Allegion PLC Masco Corp. Commercial Services & Supplies 0.5% ADT Corp. (a) Cintas Corp. Pitney Bowes, Inc. Republic Services, Inc. Stericycle, Inc.* Tyco International Ltd. Waste Management, Inc. Construction & Engineering 0.1% Fluor Corp. Jacobs Engineering Group, Inc.* Quanta Services, Inc.* Electrical Equipment 0.6% AMETEK, Inc. Eaton Corp. PLC Emerson Electric Co. Rockwell Automation, Inc. Industrial Conglomerates 2.3% 3M Co. Danaher Corp. General Electric Co. Roper Industries, Inc. Machinery 1.6% Caterpillar, Inc. Cummins, Inc. Deere & Co. Dover Corp. Flowserve Corp. Illinois Tool Works, Inc. Ingersoll-Rand PLC Joy Global, Inc. (a) PACCAR, Inc. Pall Corp. Parker-Hannifin Corp. Pentair PLC Snap-on, Inc. Stanley Black & Decker, Inc. Xylem, Inc. Professional Services 0.2% Dun & Bradstreet Corp. Equifax, Inc. Nielsen NV Robert Half International, Inc. Road & Rail 1.0% CSX Corp. Kansas City Southern Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. Trading Companies & Distributors 0.2% Fastenal Co. (a) United Rentals, Inc.* W.W. Grainger, Inc. Information Technology 19.6% Communications Equipment 1.7% Cisco Systems, Inc. F5 Networks, Inc.* Harris Corp. Juniper Networks, Inc. Motorola Solutions, Inc. QUALCOMM, Inc. Electronic Equipment, Instruments & Components 0.4% Amphenol Corp. "A" Corning, Inc. FLIR Systems, Inc. Jabil Circuit, Inc. TE Connectivity Ltd. Internet Software & Services 3.4% Akamai Technologies, Inc.* eBay, Inc.* Facebook, Inc. "A"* Google, Inc. "A"* Google, Inc. "C"* VeriSign, Inc.* (a) Yahoo!, Inc.* IT Services 3.3% Accenture PLC "A" Alliance Data Systems Corp.* Automatic Data Processing, Inc. Cognizant Technology Solutions Corp. "A"* Computer Sciences Corp. Fidelity National Information Services, Inc. Fiserv, Inc.* International Business Machines Corp. MasterCard, Inc. "A" Paychex, Inc. Teradata Corp.* Total System Services, Inc. Visa, Inc. "A" Western Union Co. Xerox Corp. Semiconductors & Semiconductor Equipment 2.4% Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Avago Technologies Ltd. Broadcom Corp. "A" First Solar, Inc.* Intel Corp. KLA-Tencor Corp. Lam Research Corp. Linear Technology Corp. Microchip Technology, Inc. (a) Micron Technology, Inc.* NVIDIA Corp. Texas Instruments, Inc. Xilinx, Inc. Software 3.8% Adobe Systems, Inc.* Autodesk, Inc.* CA, Inc. Citrix Systems, Inc.* Electronic Arts, Inc.* Intuit, Inc. Microsoft Corp. Oracle Corp. Red Hat, Inc.* Salesforce.com, Inc.* Symantec Corp. Technology Hardware, Storage & Peripherals 4.6% Apple, Inc. EMC Corp. Hewlett-Packard Co. NetApp, Inc. SanDisk Corp. Seagate Technology PLC Western Digital Corp. Materials 3.4% Chemicals 2.5% Air Products & Chemicals, Inc. Airgas, Inc. CF Industries Holdings, Inc. Dow Chemical Co. E.I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. International Flavors & Fragrances, Inc. LyondellBasell Industries NV "A" Monsanto Co. PPG Industries, Inc. Praxair, Inc. Sigma-Aldrich Corp. The Mosaic Co. The Sherwin-Williams Co. Construction Materials 0.1% Martin Marietta Materials, Inc. Vulcan Materials Co. Containers & Packaging 0.2% Avery Dennison Corp. Ball Corp. Bemis Co., Inc. MeadWestvaco Corp. Owens-Illinois, Inc.* Sealed Air Corp. Metals & Mining 0.5% Alcoa, Inc. Allegheny Technologies, Inc. (a) Freeport-McMoRan, Inc. Newmont Mining Corp. Nucor Corp. Paper & Forest Products 0.1% International Paper Co. Telecommunication Services 2.4% Diversified Telecommunication Services AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. (a) Verizon Communications, Inc. Windstream Holdings, Inc. (a) Utilities 3.0% Electric Utilities 1.7% American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. Southern Co. Xcel Energy, Inc. Gas Utilities 0.0% AGL Resources, Inc. Independent Power & Renewable Eletricity Producers 0.1% AES Corp. NRG Energy, Inc. Multi-Utilities 1.2% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Integrys Energy Group, Inc. (a) NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy TECO Energy, Inc. Wisconsin Energy Corp. (a) Total Common Stocks (Cost $365,695,341) Principal Amount ($) Value ($) Government & Agency Obligation 0.1% U.S. Treasury Obligation U.S. Treasury Bill, 0.04% **, 10/2/2014 (b) (Cost $699,999) Shares Value ($) Securities Lending Collateral 1.2% Daily Assets Fund Institutional, 0.08% (c) (d) (Cost $7,778,815) Cash Equivalents 0.3% Central Cash Management Fund, 0.05% (c) (Cost $1,707,963) % of Net Assets Value ($) Total Investment Portfolio (Cost $375,882,118) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $388,771,655.At September 30, 2014, net unrealized appreciation for all securities based on tax cost was $232,724,717.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $255,476,516 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $22,751,799. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at September 30, 2014 amounted to $7,555,351, which is 1.2% of net assets. (b) At September 30, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust S&P: Standard & Poor's At September 30, 2014, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) S&P 500 E-Mini Index USD 12/19/2014 31 ) Currency Abbreviation USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as ofSeptember 30, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (e) $ $
